 Case 2:20-cv-04121-FMO-AGR Document 19 Filed 01/04/21 Page 1 of 2 Page ID #:279

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 20-4121-FMO (AGR)                                          Date    January 4, 2021
 Title             Kristofer T. Bouchard v. Warden



 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Petitioner                    Attorneys Present for Respondent
                             None                                                 None
 Proceedings:                  (In Chambers) ORDER TO SHOW CAUSE WHY THE COURT
                               SHOULD NOT DENY THE FOLLOWING MOTIONS AS MOOT:
                               (1) RESPONDENT’S MOTION TO DISMISS THE PETITION FOR
                               WRIT OF HABEAS CORPUS (Dkt. No. 11); AND
                               (2) PETITIONER’S REQUEST FOR A STAY AND ABEYANCE
                               PENDING EXHAUSTION IN STATE COURT (Dkt. No. 18)

       On May 5, 2020, Petitioner filed a Petition for Writ of Habeas Corpus by a Person in
State Custody.

       Respondent filed a motion to dismiss the Petition as wholly unexhausted. (Dkt. No. 11.)
Petitioner filed an opposition. (Dkt. No. 13.) Respondent filed a reply. (Dkt. No. 14.)
Petitioner filed supplemental opposition papers. (Dkt. Nos. 15, 17-18.) In his opposition papers,
Petitioner sought a stay and abeyance pending exhaustion in state court. (Dkt. No. 18.)

       It turns out that, on October 2, 2020, Petitioner filed a state habeas petition in the
California Supreme Court in Case No. S264791. The California Supreme Court summarily
denied the petition on December 30, 2020.

         Accordingly, IT IS ORDERED that, on or before January 25, 2021:

         1.         Respondent show cause in writing why the court should not deny as moot the
                    motion to dismiss the Petition on the ground that it is unexhausted. Filing a notice
                    of withdrawal of the motion to dismiss will be deemed sufficient to discharge this
                    order to show cause.

         2.         Petitioner shall show cause in writing why the court should not deny as moot
                    Petitioner’s request for a stay and abeyance of this proceeding pending exhaustion
                    in state court. Filing a notice of withdrawal of the motion for stay and abeyance
                    will be deemed sufficient to discharge this order to show cause.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-04121-FMO-AGR Document 19 Filed 01/04/21 Page 2 of 2 Page ID #:280

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4121-FMO (AGR)                                       Date   January 4, 2021
 Title          Kristofer T. Bouchard v. Warden

       If the court does not receive a timely response to the order to show cause from each party,
the court may deny as moot each party’s respective motion or request set forth above.




                                                                                  0        :        0
                                                         Initials of Preparer         kl




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 2 of 2
